DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 22, 2022 has been entered.  Claims 1, 3, 5-7, 9-11, 13, 15, 17, 19, and 21-28 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 10, 13, 15, 19, and 27 are rejected under 35 U.S.C. 103 over:
Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti)
Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott)
Nazari (U.S. 2016/0106344 A1) (hereinafter – Nazari)
Mallon et al. (U.S. 2012/0259649 A1) (hereinafter – Mallon)
Han et al. (WO 2016/014163 A1) (hereinafter – Han)
Kang et al. (U.S. 2003/0139652 A1) (hereinafter – Kang).
	Re. Claims 1, 7, and 13: Bonutti teaches a joint disorder diagnostic apparatus (Paragraph 0001: “The present disclosure relates generally to systems and methods for use in diagnosing a patient, and more specifically to systems and methods for use in diagnosing a medical condition of a patient;” paragraph 0036, “It should be noted that the patient experience can apply to any medical situation including, but not limited to, orthopedic joint replacements”), comprising: 
capturing, using sensors attached to a test patient, positions for one or more preselected points of interest of the test patient through a preselected range of motion, or test (Fig. 4, sensors 21 attached to patient 300 to capture range of motion, as described in Paragraph 0030: “In such an embodiment, markers and/or sensors may be placed on particular portions of the body to provide volumetric analysis of specific motion patterns;” Paragraph 0028: “In one embodiment, sensors 21 are coupled to a patient by an article of clothing...;” wherein the term clothing reads upon a body suit as required by claims 7 and 13); 
receiving, at one or more processors in communication with the sensors (Fig. 1, a processor 14 in communication with sensors 21 via an input device 20), the captured positions and a pain value associated with the captured positions (Paragraph 0030: “In one embodiment, system 100 tracks the pain and/or discomfort of a patient going through the provided 208 motion pattern”);
compiling, with the one or more processors, the captured positions and the pain values associated with the captured positions to generate a test patient profile (Paragraph 0031: “In the exemplary embodiment, patient data (e.g., motion pattern data) is received 210 by system 100 to determine 212 a diagnostic class for the patient based on the received 210 patient data;” the term patient data reads upon a patient profile, and includes pain values of the patient going through the provided motion pattern).
Bonutti does not teach selecting, by the one or more processors, a second preselected range of motion, or test, based on the test patient profile; updating, by the one or more processors, the test patient profile based on additional captured positions for one or more preselected points of interest of the test patient through the second preselected range of motion, or test and second pain values associated with the additional captured positions.
Elliott teaches selecting, by the one or more processors, a second preselected range of motion, or test, based on the test patient profile (Paragraph 0038, 0069: selectable exercises based on patient’s movement pathology);
updating, by the one or more processors, the test patient profile based on additional captured positions for one or more preselected points of interest of the test patient through the second preselected range of motion, or test and second pain values associated with the additional captured positions (Paragraph 0057: motion profile of user is updated according to previously recorded motion profiles, not precluding motion profiles performed by the user; Paragraph 0070: updating treatment based on existing assessments).
Elliott teaches analogous art in the technology of corrective motion capturing technology (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bonutti in view of Elliott to have included selecting a second preselected range of motion or test based on the patient profile and updating the patient profile based on the additionally captured data as taught by Elliott, the motivation being that additional tests allow for customized assessment and determination of which exercises are most effective for treatment of certain conditions (Paragraph 0070), wherein the updating of a patient profile through such additional tests allow for an assessment of progress (Paragraph 0067).
Nazari teaches comparing, with the one or more processors, the test patient profile to one or more stored profiles, each of the one or more stored profiles comprising at least one set of data obtained from an examination of another test patient and including positions for the one or more preselected points of interest of the another test patient through the preselected range of motion, or test or the second preselected range of motion, or test and one or more pain values associated with the positions, each stored profile associated with a corresponding to a diagnosis based on the respective at least one set of data; and based on the comparing, associating the test patient profile with a diagnosis associated with the one or more stored profiles that matches the test patient profile (Paragraph 0056: diagnosing movement disorders via comparison of user’s movement to a database; Paragraph 0091: comparison of user’s movement to database signals associated to normal/abnormal movement of a typical person).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bonutti in view of Elliott to include comparison of a test patient profile comparing a patient’s motion profile with one or more stored movement profiles corresponding to a diagnosis as taught by Nazari, the motivation being that doing so provides a more quantitative method of detecting or diagnosing a movement disorder (Paragraphs 0010-0014, 0028, 0029-0031).
Examiner additionally notes that the combination of Bonutti and Elliott also teaches the limitation of comparing a patient’s motion profile with one or more stored movement profiles corresponding to a diagnosis, since Elliott also teaches one of the strongest examples of such a limitation:  “The one or more motion profiles are transferred 130 to a remote computer, which compares 150 the one or more motion profiles of the subject with respective motion profiles for a population of individuals stored in a database 140. From those comparisons, movement pathologies of the subject are identified 160” (Paragraph 0043).
Bonutti, Elliott, and Nazari do not teach the invention wherein comparing the test patient profile to the one or more stored profiles includes: 
comparing at least one flaw in execution of the second preselected range of motion by the patient and at least one pain value at at least one of the one or more preselected points of interest of the test patient through the second preselected range of motion, or test, against the one or more stored profiles to determine whether the at least one flaw and the at least one pain value match a flaw in execution of the second preselected range of motion by the another test patient and a pain value at one of one or more preselected points of interest of the another test patient through the second preselected range of motion, or test. 
For the sake of expediting prosecution, Examiner presents new evidence in the prior art of Mallon which reads upon the amended limitations of claim 1 involving comparison of at least one flaw in execution and at least one pain value.  Examiner also presents arts of equal pertinence as well as a citation of Lajeunesse which read upon on one or more portions of such a limitation in the Conclusion section of the present Office Action.
Mallon teaches the invention wherein comparing the test patient profile to the one or more stored profiles includes: 
comparing at least one flaw in execution of the second preselected range of motion by the patient and at least one pain value at at least one of the one or more preselected points of interest of the test patient through the second preselected range of motion, or test, against the one or more stored profiles to determine whether the at least one flaw and the at least one pain value match a flaw in execution of the second preselected range of motion by the another test patient and a pain value at one of one or more preselected points of interest of the another test patient through the second preselected range of motion, or test (Fig. 6; Paragraphs 0113, 0114: subject motion is compared to population data, i.e., at least one or more stored patient profiles, to assess incorrect exercise motion with respect to parameters including pain and various motion parameters; Paragraphs 0124-0129: further details regarding population data; Paragraph 0135: automated feedback loop based on historical data as well as for a population).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Bonutti, Elliott, and Nazari to include the consideration of pain values while comparing the motion of the test patient profile to one or more stored profiles as taught by Mallon, the motivation being that considering pain values during motion profiles assists in reducing chance of injury and pain during the movement and aid in developing treatment plans for rehabilitation (Paragraph 0005).
Bonutti, Elliott, Nazari, and Mallon do not teach the one or more processors is further configured to generate, by the one or more processors, one or more images of the one or more preselected points of interest of the test patient, the one or more images comprising visual representations of the captured positions overlaid with the pain values.
Han teaches where the one or more processors (Paragraph 0035, describing the system and method embodied on a computing device 12 comprising a processor and non-transitory memory) is further configured to generate one or more images of the preselected points of interest of the test patient, the one or more images comprising visual representations of the captured positions and one or more pain values associated with the captured positions through the preselected range of motion, or test (Paragraphs 0013: “The system of the present disclosure produces a 3D pain map representation with the use of an interactive application where the patient selects the postures that produce pain as he or she moves in front of a depth-sensing camera such as the Microsoft Kinect”).  
Han also teaches the limitations required by claim 20, where compiling the captured positions and the pain values comprises overlaying the pain values with one or more of the captured positions at which the test patient experiences pain corresponding to the pain values (Figs. 7-10B: captured positions with overlaid pain values).
Han teaches analogous art in the technology of motion capture technology for joint disorder analysis (Abstract).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Bonutti, Elliott, Nazari, and Mallon to include generating one or more images of the preselected points of interest, the images comprising visual representations of the captured position and pain values, the motivation being that generation of such images provides for a better way to track therapeutic progress and medication effectiveness, visualize patient education, and plan for intervention such as surgery (Paragraphs 0013, lines 18-20).
Bonutti, Elliott, Nazari, Mallon, and Han do not teach the one or more images generated also comprising the diagnosis, and one or more symptoms associated with the diagnosis.
Kang teaches similar art in generating one or more images comprising visual representations of the patient overlaid with pain values (Figs. 9, 11, 12, 13).  Kang further teaches the one or more images being overlaid with the diagnosis and one or more symptoms associated with the diagnosis (Fig. 11: diagnosis results and pain patterns, i.e., symptoms listed on left, as described in Paragraph 0077; Paragraph 0057: pain patterns, referred muscles, prescription, and symptoms shown simultaneously as diagnosis results).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bonutti, Elliott, Nazari, Mallon, and Han to include displaying the diagnosis and symptoms associated therewith on the visual representations of captured positions overlaid with pain values as taught by Kang, the motivation being that doing so allows the user or experienced practitioner to accurately confirm and determine pain zones and facilitate accurate diagnosis (Paragraphs 0001-0005).
Re. Claims 3, 9, 10, and 15: Bonutti, Elliott, Nazari, Mallon, Han, and Kang teach the system and apparatus according to claims 1, 7, and 13.  Bonutti further teaches generating the test patient profile comprises: correlating a binary pain value with each of a plurality of captured positions through the preselected range of motion, or test (Paragraph 0030: “…a user performs the provided 208 motion pattern and tracks or selects when pain and/or discomfort is encountered…;” wherein selecting whether or not pain is experienced is implicitly a binary action).
Elliott further teaches the one or processors (Paragraph 0011: “the method performed on at least one computer, the computer having a processor, a memory, and input/output capability”) is further configured to: correlate the body mass index (BMI) of the test patient with the binary pain values and the captured positions (Paragraph 0060: “For example, comparisons can be made based on … body mass index…”).  Elliott teaches analogous art in the technology of motion capture technology for joint disorder diagnosis (Paragraph 0040).
The limitations of claims 9 and 10 are merely the elements of claims 3 and 15 recited in separate dependent claims; therefore, claims 9 and 10 are rejected analogously.
Re. Claim 5: Bonutti, Elliott, Nazari, Mallon, Han, and Kang teach the system and apparatus according to claims 1.  Bonutti further teaches the preselected points of interest comprise a hip joint (Paragraph 0028, “For example, after a patient is provided 208 a motion pattern, appropriate sensors are applied or coupled to the legs and/or hip of a patient to capture motion data of the patient”).
Re. Claim 19: Bonutti, Elliott, Nazari, Mallon, Han, and Kang teach the system and apparatus according to claim 1.  Elliott further teaches generating, by the one or more processors, 
a graphical user interface (GUI) that includes one or more instructions for correction of a disorder indicated by the diagnosis (Paragraph 0042: training regimen displayed on an output device),
the GUI incorporating three-dimensional (3D) medical anatomical displays (Paragraph 0038: “Each exercise performed is viewed using the IMC technology, which reconstructs a 3-dimensional (3-D) image of the subject performing the test”), 
biomechanical data interpretation (Paragraph 0038: interpretation of biomechanical data from each exercise), and 
interactive imaging (Paragraph 0041: user interface comprising touch-sensitive display, i.e., interactive imaging).
Re. Claim 27: Bonutti, Elliott, Nazari, Mallon, Han, and Kang teach the system according to claim 7.  Bonutti further teaches the system where the sensors comprise wireless accelerometers, wireless gyroscopes, or a combination thereof (Fig. 4: sensor 21, described in Paragraph 0020: “… input device includes at least one sensor 21 configured to capture the movement of a patient including… an accelerometer… In the exemplary embodiment, sensors 21 communicate wirelessly with other computing device 10 and/or other sensors 21”).
 
Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti)
Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott) 
Nazari (U.S. 2016/0106344 A1) (hereinafter – Nazari)
Mallon et al. (U.S. 2012/0259649 A1) (hereinafter – Mallon)
Han et al. (WO 2016/014163 A1) (hereinafter – Han) 
Kang et al. (U.S. 2003/0139652 A1) (hereinafter – Kang) 
Houmanfar et al. (U.S. 2015/0120016 A1) (hereinafter – Houmanfar).
Re. Claims 6, 11, and 17: Bonutti, Elliott, Nazari, Mallon, Han, and Kang teach the system and apparatus according to claims 5, 7, and 13, but do not teach the preselected range of motion, or test comprises at least one of: internal rotation of the hip joint; external rotation of the hip joint; hip flexion; and pelvic tilt.
Houmanfar teaches the preselected range of motion, or test comprises at least one of: internal rotation of the hip joint; external rotation of the hip joint (Paragraph 88: “In this example, motion data is collected… and hip rotation are estimated…”); hip flexion (Paragraph 0057: “To demonstrate the invention, the following exercises are analyzed: knee extension/flexion while seated, knee and hip extension/flexion while supine, and squat”); and pelvic tilt.  Examiner notes that the motion of the squat performed in paragraph 0057 as cited in Houmanfar may also require both an interior and exterior rotation of the hip joint, hip flexion, as well as pelvic tilt, and therefore reads upon the requirements of claims 6, 12, and 18.  Houmanfar teaches analogous art in the technology of motion capture technology for joint disorder diagnosis (Paragraph 0010).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Bonutti, Elliott, Nazari, Mallon, Han, and Kang to have the preselected range of motion or test comprises at least one of: internal rotation of the hip joint; external rotation of the hip joint; hip flexion; and pelvic tilt, the motivation being that such ranges of motion are commonly performed to evaluate the hip and knee joints (Paragraph 106, lines 12-14).

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by: 
Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti) 
Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott) 
Nazari (U.S. 2016/0106344 A1) (hereinafter – Nazari)
Mallon et al. (U.S. 2012/0259649 A1) (hereinafter – Mallon)
Han et al. (WO 2016/014163 A1) (hereinafter – Han) 
Kang et al. (U.S. 2003/0139652 A1) (hereinafter – Kang) 
Van de Vyver (U.S. 2017/0265810 A1) (hereinafter – Van de Vyver).
Re. Claim 21: Bonutti, Elliott, Nazari, Mallon, Han, Nazari, and Kang teach the system and apparatus according to claims 1, 7, and 13.  Elliott further teaches each of the sensors are implemented with a corresponding unique coded indicia (Paragraph 0040: “In some embodiments, markers (i.e., coded indicia) can be placed at the nodes and are identified, as applicable, by the motion capture device 20”).
Elliott does not teach the unique coded indicia comprising a bar code or a QR code, each unique coded indicia uniquely identifying a corresponding sensor.
Van de Vyver teaches the unique coded indicia comprising a bar code or a QR code, each unique coded indicia uniquely identifying a corresponding sensor (Paragraph 0179: “Furthermore, sensor patches according to the present invention may also contain an identification element such as an RFID element, a barcode etc. which can be identified remotely, or another identification element as known to the person skilled in the art”).  Van de Vyver teaches analogous art in the technology of movement sensing (Paragraph 0001).
It would have been obvious to one having skill in the art before the effective filing date to have modified Elliott, Bonutti, Nazari, Mallon, Han, and Kang to incorporate a coded indicia further comprising a bar code or a QR code as taught by Van de Vyver, the motivation being that such elements not only permit identification of the sensor, but also tracks cycles of monitoring performed by the sensor (Paragraph 0179).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over:
Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti) 
Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott) 
Nazari (U.S. 2016/0106344 A1) (hereinafter – Nazari)
Mallon et al. (U.S. 2012/0259649 A1) (hereinafter – Mallon)
Han et al. (WO 2016/014163 A1) (hereinafter – Han)  
Kang et al. (U.S. 2003/0139652 A1) (hereinafter – Kang) 
Connor (U.S. 2015/0309563 A1) (hereinafter – Connor).
Re. Claim 22: Bonutti, Elliott, Nazari, Mallon, Han, and Kang teach the system according to claim 7, but do not teach the sensors comprise electromagnetic fibers sewn into the body suit.
Connor teaches the sensors comprise electromagnetic fibers sewn into the body suit (Abstract: the invention is an article of clothing for measuring body motion, posture, and/or configuration using flexible electromagnetic pathways; Paragraph 0221: “In an example, the first and second energy pathways can be sewn into, inserted into, or adhered to a pair of pants, knee tube, knee pad, or union suit”).  Connor teaches analogous art in the technology of motion sensing (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bonutti, Elliott, Nazari, Mallon, Han, and Kang to have used sensors comprising electromagnetic fibers sewn into the body suit as taught by Connor, the motivation being that the use of multiple flexible and compact electromagnetic fibers spanning a certain area of the body allows for increased measurement accuracy at that position due to the multiple signals generated (Paragraph 0082).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti) 
Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott) 
Nazari (U.S. 2016/0106344 A1) (hereinafter – Nazari)
Mallon et al. (U.S. 2012/0259649 A1) (hereinafter – Mallon)
Han et al. (WO 2016/014163 A1) (hereinafter – Han) 
Kang et al. (U.S. 2003/0139652 A1) (hereinafter – Kang) 
Tardif et al. (U.S. 6,070,269) (hereinafter – Tardif) 
Lajeunesse (U.S. 2010/0222711 A1) (hereinafter – Lajeunesse).
Re. Claims 23 and 24: Bonutti, Elliott, Nazari, Mallon, Han, and Kang teach the system according to claim 7, but do not teach the body suit comprising one or more modular attachments that support the sensors about the one or more preselected points of interest.
Tardif teaches the body suit comprising one or more modular attachments that support the sensors about the one or more preselected points of interest (Fig. 3; Col. 4, lines 34-40: modular attachment of sensors to various locations via hook-and-loop fasteners).  Tardif teaches analogous art in the technology of positional data capture (Abstract). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Bonutti, Elliott, Nazari, Mallon, Han, and Kang to incorporate modular sensor attachments as taught by Tardif, the motivation being that modular attachment of sensors allow for greater flexibility in the positioning and attachment of sensors (Col. 3: “Each attachment strip has fastening means disposed on its exposed surface which is capable of having a sensor detachably attached to it at a plurality of locations along a substantial length of the attachment strip, thereby enabling great flexibility in positioning the sensor”).
Bonutti, Elliott, Nazari, Mallon, Han, Kang, and Tardif do not teach the body suit comprising a neoprene material.
Lajeunesse teaches the body suit comprising a neoprene material (Paragraph 0066: “In some embodiments, the suit comprises a neoprene material like a foamed neoprene, nylon backed neoprene or lycra backed neoprene”).  Lajeunesse teaches analogous art in the technology of motion capture (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bonutti, Elliott, Nazari, Mallon, Han, Kang, and Tardif to incorporate the body suit being comprised of a neoprene material, the motivation being that constructing a body suit from neoprene allows the suit to be form-fitting, flexible, stretchable to accommodate a variety of user sizes, and allows for unencumbered motion during analysis (Paragraph 0066).
With respect to claim 24, Tardif also teaches the body suit being formed to fit a particular joint of a test patient, where a shape of the body suit is configured to conform to the shape of the particular joint (Col. 4, line 50 – Col. 5, line 25).  Alternatively or additionally, Lajeunesse also describes a suit formed to fit and conform to the shape of a particular joint (Paragraphs 0012, 0017, 0066).  Lajeunesse, particularly, describes a suit portion conformed to track the motion of the spine (Figs. 8A-8E).  Examiner notes that a suit made of form-fitting material is necessarily formed to fit the portion of the body at which the suit is worn.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over:
Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti)
Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott)
Nazari (U.S. 2016/0106344 A1) (hereinafter – Nazari)
Mallon et al. (U.S. 2012/0259649 A1) (hereinafter – Mallon)
Han et al. (WO 2016/014163 A1) (hereinafter – Han) 
Kang et al. (U.S. 2003/0139652 A1) (hereinafter – Kang)
Lajeunesse (U.S. 2010/0222711 A1) (hereinafter – Lajeunesse).
Re. Claims 25 and 26: Bonutti, Elliott, Nazari, Mallon, Han, and Kang teach the system according to claim 7.  Elliott teaches the system further comprising one or more cameras configured to capture image data indicating the captured positions (Fig. 1: camera 20).  Bonutti, Elliott, Han, and Kang do not teach the system where the sensors comprise passive sensors covered with or composed of a luminous material.  With respect to claim 26, Bonutti, Elliott, Mallon, Han, and Kang also do not teach the system where the sensors comprise active sensors configured to emit light and to be modulated with respect to time on a periodic basis.
Lajeunesse teaches the system where the sensors comprise passive sensors covered with or composed of a luminous material as well as the system where the sensors comprise active sensors configured to emit light and to be modulated with respect to time on a periodic basis, as required by claim 26 (Paragraph 0067: use of passive markers and active markers which emit light).
As discussed by Lajeunesse, there are a variety of optical markers/sensors used for tracking body motion.  Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to have utilized any one of the markers listed by Lajeunesse (including passive or active markers which emit light periodically) and to incorporate it into the system of Elliott since there are a finite number of identified, predictable potential solutions (i.e., types of optical markers) to the recognized need (tracking specific locations of the body) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
Additionally or alternatively, Elliott cites various techniques available in the art suitable for recording an individual’s motion, including optical markers which read on Applicant’s requirement of passive markers, as well as active markers (Paragraphs 0006, 0031).  Elliott immediately follows such presentation of motion sensing technology with the statement “The technology herein utilizes any form of motion capture technology, or combinations of different types of motion capture technology, that can provide the positions in space, at sequences of times, of various points on a subject's anatomy” (Paragraph 0031).  Such evidence indicates that the invention of Elliott (in view of the prior art presented in claim 7) encompasses the requirements of claim 25 and 26.
 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over:
Bonutti (U.S. 2014/0276096 A1) (hereinafter – Bonutti)
Elliott et al. (U.S. 2014/0228712 A1) (hereinafter – Elliott)
Nazari (U.S. 2016/0106344 A1) (hereinafter – Nazari)
Mallon et al. (U.S. 2012/0259649 A1) (hereinafter – Mallon)
Han et al. (WO 2016/014163 A1) (hereinafter – Han)
Kang et al. (U.S. 2003/0139652 A1) (hereinafter – Kang)
Lee et al. (U.S. 2017/0149933 A1) (hereinafter – Lee).
Re. Claim 28: Bonutti, Elliott, Nazari, Mallon, Han, and Kang teach the system according to claim 7, but do not teach where the sensors comprise one or more vibration transducers configured to vibrate when the test patient incorrectly executes the preselected range of motion, or test.
Lee teaches a system where the sensors comprise one or more vibration transducers configured to vibrate when the test patient incorrectly executes the preselected range of motion, or test (at least Paragraphs 220, 221, 225).  Lee teaches analogous art in the technology of motion capture suits (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Bonutti, Elliott, Nazari, Mallon, Han, and Kang to include sensors comprising one or more vibration transducers configured to vibrate when the test patient incorrectly executes the preselected range of motion as taught by Lee, the motivation being that such vibratory feedback allows the trainee to take notice of parts of their body experiencing incorrect exercise form (at least Paragraph 0225).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 9-11, 13, 15, 17, 19, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bender et al. (U.S. 2013/0281888 A1) – Paragraph 0063: comparison of those with low back pain to controls in movement;
Bansbach et al. (U.S. 2018/0279919 A1) – Paragraph 0060: identification of differences in movement between injured and healthy individuals;
Examiner notes that Lajeunesse describes that a subject’s motion is compared to idealized motion or another subject’s, e.g., a healthy person or professional athlete, to detect error (Paragraph 0068).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791